

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT is made and entered into as of the Execution Date set
forth on the signature page hereof, by and between Quantum Fuel Systems
Technologies Worldwide, Inc. (the “Company”) and Brian Olson (the “Employee”).
NOW, THEREFORE, in consideration of Employee’s employment and in consideration
of the mutual covenants and promises contained in this Agreement, the parties
agree as follows:
1.Employment
The Company hereby employs Employee on a full time basis as Chief Executive
Officer and President, commencing effective as of the Execution Date and
Employee hereby accepts such employment, upon the terms and conditions of this
Agreement.
2.    Term
This Agreement starts on the Execution Date and shall thereafter continue for
three years, unless sooner terminated pursuant to the termination provisions as
provided in Section 7 below (the “Initial Term”). In addition, this Agreement
shall automatically renew for a period of one year (each, a “Renewal Term”)
unless either party gives written notice to the other party at least one hundred
eighty days prior to the end of the Initial Term or the then applicable Renewal
Term stating that this Agreement will not be renewed. The Initial Term and each
Renewal Term are hereinafter referred to as the “Term.”
3.    Duties, Reporting
Employee shall report to the Board of Directors of the Company. Employee shall
undertake and render all such duties and services consistent with Employee’s
title as may from time to time be reasonably assigned to him by the Board of
Directors, which shall include the duties and responsibilities listed in
Schedule A hereto. Employee will devote his full business time and best efforts
to the performance of his duties to the Company and will not engage in any other
business, profession or occupation for compensation or otherwise that would
conflict with or interfere with the rendition of such services directly or
indirectly; provided that Employee shall not be precluded from accepting or
continuing appointment to any corporate board of directors or board of directors
or trustees of any charitable or civic organizations, subject, in each case, to
the Company’s Corporate Governance Guidelines; provided in each case, and in the
aggregate, that such activities do not conflict or interfere with the
performance of his duties to the Company. Employee will (1) perform no Company
related services outside the Company except by written consent of the Board of
Directors, and (2) once a year disclose all outside activities at the Fiscal
Year end Board of Director’s Meeting.”
4.    Compensation
For services rendered by Employee under this Agreement, the Company agrees to
pay Employee and Employee agrees to accept an annual base salary in the amount
set forth on the signature page hereof, less all amounts required by law to be
withheld, deducted or collected, payable



--------------------------------------------------------------------------------



in accordance with the Company’s payroll policies, as such policies may be
changed from time to time. The base salary can be increased at any time by the
Board at its discretion. Any bonus provisions set out in Schedule B –
Supplemental Compensation and Benefits Arrangements may be modified by the
Company in its discretion from time to time. Employee shall be entitled to such
other compensation as may be set forth in Schedule B – Supplemental Compensation
and Benefits Arrangements.
5.    Benefits
The Company shall make available to Employee, during the Term of employment,
employee benefits (such as vacation and insurance) made generally available by
the Company to its employees (“Standard Benefits”), provided that Employee
qualifies for such benefits, plus, if applicable, any other or different
benefits set forth in Schedule B – Supplemental Compensation and Benefits
Arrangements. Company reserves the right to amend, halt or add to the existing
benefits program with 60-day notice to Employee.
6.    Expenses
The Company shall pay or reimburse Employee for reasonable out-of-pocket
expenses incurred by employee in connection with the performance of the services
provided under this Agreement including, without limitation, membership fees for
professional organizations related to the Employee’s position, upon presentation
of appropriate documentation and in compliance with the Company’s expense
policies in place from time to time.
7.    Termination of Employment
Employee’s employment may terminate as set out below, in which event Employee’s
compensation and benefits shall terminate except as otherwise provided below.
The Company has the right to terminate Employee’s employment at any time, with
or without Cause or advance notice, as further detailed in this Section:
(a)    By Company Without Cause; By Employee for Good Reason
If Company terminates Employee’s employment when neither Cause nor permanent
disability exists or the Employee terminates his employment for “Good Reason,”
then Company shall continue to pay to Employee, Employee’s then-current base
monthly salary as provided in Section 4 and provide the Standard Benefits
pursuant to Section 5, excluding short term and long term disability and life
insurance, but not any other compensation or supplemental benefits provided
pursuant to Schedule B – Supplemental Compensation and Benefits Arrangements,
for a period equal to the Notice Period (as hereinafter defined), on regular
payroll days subject to normal payroll deductions, subject, however to the
Employee complying with the provisions of this Agreement during such Notice
Period, including without limitation the provisions of Sections 8
(Confidentiality), 9 (Return Of Confidential Records), 10 (Assignment Of
Inventions), and 11 (Non-Solicitation and Noncompetition). The “Notice Period”
provided in this Agreement shall be a period equal to:



--------------------------------------------------------------------------------



(i)
in the event the termination of employment occurs within 12 months of a Change
in Control, or termination by the Employee for Good Reason within 12 months of a
Change in Control, the “Notice Period” shall be twenty-four (24) months,
regardless of age or length of service; or

(ii)
in the event the termination of employment occurs between the Execution Date and
June 1, 2014, the “Notice Period” shall be eighteen (18) months, regardless of
age or length of service; or

(iii)
in all other cases, the “Notice Period” shall be twelve (12) months, regardless
of age or length of service.

For the purpose of this section:
“Change in Control” means (i) a change in ownership or control of the Company
effected through a merger, consolidation or acquisition by any person or related
group of persons (other than an acquisition by the Company or by a
Company-sponsored employee benefit plan or by a person or persons that directly
or indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934) of securities possessing more than fifty
percent (50%) of the total combined voting power of the outstanding securities
of the Company, or (ii) the sale or other disposition of all or substantially
all of the assets of the Company.
“Good Reason,” applicable solely to Change in Control, means the occurrence of
any of the following events or conditions, unless Employee has expressly
consented to such event or condition in writing:
(i)
a reduction in the Employee’s base salary;

(ii)
a material change in Employee’s title, duties and/or responsibilities; or

(iii)
the Company’s material breach of this Agreement.

provided, however, Employee shall not have Good Reason for termination unless
(A) Employee gives the Company written notice of termination for Good Reason
within thirty days following the event or condition giving rise to Good Reason
occurs, (B) the Company does not correct the event or occurrence giving rise to
Good Reason within thirty days following its receipt of written notice from
Employee and (C) Employee actually resigns within thirty days following the
expiration of the thirty day cure period.
The Notice Period provided herein is intended to be inclusive of all other
notice of termination or severance entitlements to which the Employee may be
entitled. The Employee acknowledges and agrees that such notice period
constitutes a greater right and/or benefit than any statutory notice,
termination pay and/or severance pay to which the Employee would otherwise be
entitled to receive with respect to termination of employment.



--------------------------------------------------------------------------------



As a condition precedent to Employee’s receiving any payments and benefits
pursuant to the Notice Periods described above, Company and Employee shall enter
into a release in a form acceptable to Company and Employee whereby Employee and
Company shall release all claims against the other party.
(b)    By Company for Cause
Company may terminate Employee’s employment for Cause. Cause shall mean:
(i)
Employee’s intentional and continuous failure to carry out the material
responsibilities as expected and directed by the Board reasonably requested or
directed by the or Board of Director (other than during the period of
disability), which failure has continued for a period of at least thirty days
after Employee’s receipt of a written notice signed by the Board of Directors
describing the failure and the actions needed to be performed by Employee in
order to correct such failure (e.g. Schedule A).

(ii)
Employee’s material and intentional breach of Section 8 of this Agreement;

(iii)
Willful misconduct or gross negligence in connection the performance of
Employee’s duties hereunder;

(iv)
Any conduct on the part of Employee which constitutes a willful breach of any
statutory or common law duty of loyalty to Company;

(v)
Employee’s being convicted of a felony (other than a traffic violation); and

(vi)
Employee’s dishonesty, misappropriation or fraud (other than good faith expense
account disputes) with regard to Company or its assets.

Upon termination of employment for Cause, Company shall pay Employee’s base
salary, accrued vacation and all other benefits required under established labor
laws through the effective date of termination.
(c)    By Employee
Employee may terminate Employee’s employment at any time by giving 30 days’
advance written notice of termination, provided that Company may accelerate the
termination date by giving written notice of the acceleration. Upon termination
of employment by Employee, Company shall pay Employee’s base salary, accrued
vacation and all other benefits required under established labor laws through
the effective date of termination.
(d)    Death
Employee’s employment shall terminate automatically upon Employee’s death.
(e)    Permanent Disability



--------------------------------------------------------------------------------



In the event that Employee is unable to perform the essential functions of
Employee's employment-related duties (after reasonable accommodation) for a
continuous period of one-hundred and twenty (120) days or more because of one or
more mental or physical illnesses and/or disabilities, and if the mental or
physical illnesses and/or disabilities of Employee that have prevented him from
performing the essential functions of his employment-related duties are, in the
opinion of the Board of Directors acting reasonably, likely to continue,
Employee's employment may be terminated by the Company upon payment to Employee
of (i) Employee's base salary, accrued vacation and benefits to the date of
termination and (ii) any termination and severance pay required by statute;
provided, however, that Employee will be entitled to receive benefits under the
Company's long term disability policy throughout the period of incapacity
following termination of employment, conditional upon Employee meeting all
conditions contained in the applicable insurance policy.
8.    Confidentiality
Employee agrees not to directly or indirectly, use, or disclose or make
available for use to anyone other than the Company, its affiliates, or their
agents, any Confidential Information (as defined below) known to Employee as a
result of his relationship with the Company, except as required in Employee’s
performance of services for the Company or as authorized in writing by the
Manager. “Confidential Information” means, but is not limited to, all designs,
software, hardware, firmware, manuals, drawings, trade secrets, calculations,
formulas, protocols, procedures, methods, algorithms, research, specifications,
current or prospective customer lists, supplier lists, costs, marketing
materials, business and financial records, pricing or sales policies,
development plans, marketing strategies, and all other information belonging to
the Company, or its affiliates or that the Company or its affiliates have from
its customers or suppliers and do not have the right to disclose, related to the
business or prospective business of the Company or its affiliates. Confidential
Information does not include information that is (i) generally or readily
available to the public; (ii) publicly known or becomes publicly known through
no fault of Employee; or (iii) received from a third party without violation of
a nondisclosure obligation and without obligation of confidentiality.
When used in relation to a party to this Agreement, “affiliate” shall mean any
corporation or entity that (i) is controlled, either directly or indirectly, by
the party; (ii) is under common control, either directly or indirectly, with the
party; or (iii) controls the party. “Control” means the ability to vote greater
than fifty percent (50%) of the outstanding voting securities in or otherwise
direct the management of a corporation or entity.


9.    Return of Confidential Records
All forms of information and all physical property made or compiled by Employee
prior to or during the Term of employment pursuant to this Agreement containing
or relating in any way to Confidential Information shall be the Company’s
exclusive property. All such materials and any copies thereof shall be held by
Employee in trust solely for the benefit of the Company and shall be delivered
to the Company upon termination of Employee’s employment with the Company, or at
any other time upon the Company’s request.



--------------------------------------------------------------------------------



10.    Assignment of Inventions
(a)    The Company’s Exclusive Property
All of Employee’s interest, rights, and claim of ownership in any and all
Confidential Information, inventions, discoveries, improvements, suggestions,
proposals, and ideas (collectively, “Inventions,” whether patentable or not)
Employee has made or shall make during the period of Employee’s employment with
the Company, whether made solely by Employee or jointly with others, and whether
or not made during working hours, which relate or are applicable, directly or
indirectly, to any phase of the Company’s business or its relationships with its
customers or suppliers, including, but not limited to, the Company’s actual or
anticipated research or development or the actual or anticipated research or
development of the Company’s customers or suppliers to which the Company has
access, shall, as between the Employee and the Company, be the exclusive
property of the Company, its successors, assignees or nominees.
(b)    Disclosure and Assistance
Employee will disclose Inventions to the Company promptly and in writing. When
requested, and at the Company’s expense, Employee will assist the Company or its
designee in efforts to protect such Inventions, including, without limitation,
by taking any of the following actions: (i) making patent application(s) on any
Invention specified by the Company in such jurisdictions as determined by the
Company; (ii) executing documents of assignment to the Company or its designee
of all Employee’s right, title and interest in and to any Invention, any patent
applications relating thereto, and any patents granted thereon; and (iii) from
time to time, at the request of the Company, executing all instruments and
rendering all such assistance as may reasonably be required in order to protect
the rights of the Company or its designee and to vest in the Company or its
designee all rights to any Invention, patent application and patents.
(c)    Company’s Discretion
Employee understands and agrees that Company or its designee will determine, in
its sole and absolute discretion, whether and to what extent applications will
be filed for patents on any Invention which is the exclusive property of the
Company and whether any such application will be abandoned prior to issuance of
a patent.
(d)    Prior Inventions
Employee has attached as Schedule C – Prior Inventions a list of all Inventions,
patent applications and patents made or conceived by him prior to the Effective
Date, which are subject to prior agreements or which Employee desires to exclude
from this Agreement. If no such list is attached, Employee hereby represents and
warrants that there are no such Inventions, patent applications or patents.
11.    Non-Solicitation and Non-Competition Covenants



--------------------------------------------------------------------------------



Employee acknowledges that by virtue of his position, Employee will gain
information about Company’s confidential business plans, marketing plans and
other strategic Confidential Information that would cause harm to the Company’s
business in any market in which Company conducts business if it were to become
available to the public.
Employee further acknowledges that in the course of employment, Employee will
develop business relationships with Company’s customers and prospective
customers and, whether or not business relationships with specific customers and
prospective customers are developed, Employee will be a prominent representative
in the eyes of customers and prospective customers in any market in which
Company conducts business.
Finally, Employee acknowledges that Employee will work closely with a team of
other senior executives and manage or have substantial interaction with other
employees who are key to Company’ business operation and that the maintenance of
the relationship with this group of employees is essential to the ongoing
business.
In acknowledgement of Company’s legitimate interest in protecting Confidential
Information, customers, prospective customers and employees, Employee agrees to
the following:
a)    for a period of 12 months from the date employment is terminated for any
reason Employee agrees not to directly or indirectly solicit Competing Business
from any Protected Customer; and
b)    for a period of 12 months from the date employment is terminated for any
reason Employee agrees not to directly or indirectly solicit Competing Business
from any Prospect; and
c)    for a period of 12 months from the date employment is terminated for any
reason Employee will not (individually or together with any other organization
or person) attempt to influence any “Protected Employee” to terminate his or her
employment with Company.
For the purposes of this Section:
“Competing Business” means a business that competes with the business of Company
and that is involved in the design, development, sale, marketing, manufacture or
assembly of products that compete with the products and/or services offered for
sale by the Company.
“Protected Customer” means any customer of the Company within 24 months of the
end of employment.
“Prospect” means any organization or person from whom Company solicited business
within 24 months of the end of employment.
“Company” means Company or any of its affiliates.
“Protected Employee” means any employee who Employee directly or indirectly
managed or with whom Employee had substantial contact, in both cases within 24
months of the end of employment.



--------------------------------------------------------------------------------



Employee agrees that the restrictions listed above are separate and distinct. If
one or more of the restrictions is found to be unenforceable by a court,
Employee agrees that the remaining restrictions may survive and be enforced.
EMPLOYEE ACKNOWLEDGES THAT THE COVENANTS SET FORTH IN THIS AGREEMENT IN SECTIONS
8 (CONFIDENTIALITY), 9 (RETURN OF CONFIDENTIAL RECORDS), 10 (ASSIGNMENT OF
INVENTIONS), 11 (NON-SOLICITATION) DO NOT IMPOSE UNREASONABLE RESTRICTIONS OR
WORK A HARDSHIP ON EMPLOYEE, ARE ESSENTIAL TO THE WILLINGNESS OF COMPANY TO
HIRE, TRAIN AND EXPOSE EMPLOYEE TO COMPANY’S CONFIDENTIAL INFORMATION, ARE
NECESSARY AND FUNDAMENTAL TO THE PROTECTION OF COMPANY’S BUSINESS, AND ARE
REASONABLE AS TO SCOPE, DURATION, AND TERRITORY.
12.    No Conflicting Agreements
Employee represents and warrants to the Company that (i) the performance of the
obligations under this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by Employee in confidence or in
trust prior to the date of this Agreement; (ii) Employee has not brought and
will not bring to the Company or use in the performance of his responsibilities
at the Company any proprietary information or trade secret information belonging
to any previous employer or other third party, unless Employee has obtained
written authorization to do so and delivered such authorization to the Company;
and (iii) Employee is not a party to, and will not enter into during the Term of
this Agreement, any agreement, either written or oral, that conflicts with this
Agreement or limits Employee’s ability to carry out his obligations under this
Agreement. Employee agrees to indemnify Company and to hold it harmless against
any third party claims arising out of any breach of the above representations
and covenants.
13.    Additional Covenants
Employee acknowledges that his employment shall be subject to additional
policies, procedures, and agreements adopted by the Company from time to time,
including but not limited to the Company’s Code of Business Conduct and Insider
Trading Policy. Employee agrees to acknowledge and/or sign such policies,
procedures, and/or agreements as may be required by the Company from time to
time. In the event that the terms of any further policies, procedures, or
agreements adopted by the Company address matters already addressed, either
wholly or partially, within this Agreement, those provisions which afford the
Company the greatest protection or benefit shall be deemed to be the governing
provisions. The parties expressly confirm that this section 13 shall not apply
to any policy, procedure or agreement subsequently adopted by the Company which
would have the effect of amending or altering the terms of this Agreement in a
manner adverse to Employee unless expressly agreed to by the Employee in writing
or as may be otherwise required by applicable law.
14.    Remedies
(a)    Equitable Relief



--------------------------------------------------------------------------------



Employee acknowledges that a breach of this Agreement by Employee may cause
Company irreparable harm, for which monetary damages may not be adequate
compensation. Employee therefore agrees that the Company shall have the right,
in addition to any other rights which the Company may have, to enjoin Employee
by appropriate proceedings for an injunction, without the necessity of posting a
bond, from engaging in any act or omission with respect to any breach of this
Agreement by Employee or to obtain other equitable relief with respect to any
breach of this Agreement by Employee. Employee further agrees that all
restrictions imposed upon Employee under this Agreement during and after the
Term of this Agreement are reasonable and valid, and Employee waives any
defenses to the strict enforcement thereof.
(b)    Other Remedies
In the event of any breach by Company or Employee of any of the provisions of
this Agreement, in addition to the remedies set forth in this Agreement, the
other party shall be entitled to pursue any other remedies available in law or
equity.
15.    Further Agreements
Employee shall, at the request of the Company, execute and deliver to the
Company such agreements related to the confidentiality of the Company’s
technology and other proprietary rights or assigning to the Company any
inventions developed by Employee for the Company or using Company resources, as
the Company may reasonably request from time to time.
16.    General
(a)    Governing Law - Arbitration
This Agreement shall be governed by, construed and enforced in accordance with
the laws of the State of California, excluding choice of law provisions. Any
dispute or controversy arising under, out of, in connection with or in relation
to this Agreement shall be finally determined and settled by arbitration in Los
Angeles, California, in accordance with the rules and procedures of the American
Arbitration Association and judgment upon the award may be entered in any court
having jurisdiction thereof. If any arbitration or other proceeding is brought
for the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief that may be granted.
(b)    Notices
Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing, and personally delivered, or mailed by registered or
certified mail, return receipt requested, to a party at the address or number
set forth for the party below, or to such other address as may be designated
from time to time by written notice; the notice shall be deemed given on the
date of personal delivery or the date set forth on the return receipt.



--------------------------------------------------------------------------------



(c)    Amendments and Waivers
This Agreement may not be amended or otherwise modified, except in a writing
executed by both parties. No provision of this Agreement may be waived except in
a writing executed by the party waiving such provision, and no waiver of breach
shall constitute a subsequent waiver of the same or another breach.
(d)    Benefit and Assignment
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns. Neither this Agreement nor the rights
or duties of either party may be assigned by either party without the prior
written consent of the other party, except that in the discretion of the Company
the Company may assign, temporarily or permanently and without Employee’s
consent, its rights and obligations under this Agreement to a successor of the
Company.
(e)    Entire Agreement
This Agreement and all other agreements and exhibits referenced herein
constitute the entire understanding and agreement among the parties, supersede
any and all prior agreements, arrangements and understandings with respect to
the subject matter of this Agreement and there are no other agreements,
understandings, restrictions, representations or warranties among the parties
with respect to the subject matter of this Agreement other than those set forth
or provided for herein. The Parties acknowledge that they have reviewed and
entered into this Agreement voluntarily and without coercion, duress or other
outside influence.
(f)    Severability
If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction for any reason, including, without limitation,
the duration of any restrictive covenant, its scope or the extent of the
activities prohibited or required by it, then, to the full extent permitted by
law (a) all other provisions hereof shall remain in full force and effect in
such jurisdiction and shall be liberally construed in order to carry out the
intent of the parties hereto as nearly as may be possible; (b) such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision hereof; and (c) the parties will request
that any court having jurisdiction reform such provision to the extent necessary
for such provision to be enforceable under applicable law.
(g)    Survival of Undertakings
The provisions of Sections 7(a), 8, 9, 10, 11 and 14, any post-termination
covenants contained in Schedule A – Supplemental Compensation and Benefits
Arrangements, and this Section 16 shall survive the termination of Employee’s
employment with the Company irrespective of the reasons therefor. Employee
acknowledges and agrees that the restrictions imposed upon Employee by Sections
8, 9, 10 and 11, and the purpose of such restrictions are reasonable and are
designed to protect the Confidential Information and the continued



--------------------------------------------------------------------------------



success of the Company without unduly restricting Employee’s future employment
by others.
(h)    Section 409A Compliance
It is intended that this Agreement and its administration be in compliance with
section 409A of the Code, including, but not limited to, any future amendments
to section 409A, and any other Internal Revenue Service or other governmental
rulings or interpretations (“IRS Guidance”) issued pursuant to section 409A so
as not to subject the Employee to payment of interest or any additional tax
under section 409A. In furtherance thereof, if payment or provision of any
amount or benefit hereunder that is subject to section 409A at the time
specified herein would subject such amount or benefit to any additional tax
under such section, the payment or provision of such amount or benefit shall be
postponed to the earliest commencement date on which the payment or provision of
such amount or benefit could be made without incurring such additional tax. In
addition, to the extent that any IRS Guidance issued under section 409A would
result in Employee being subject to the payment of interest or any additional
tax under section 409A, the parties agree to amend this Agreement in order to
avoid the imposition of any such interest or additional tax under section 409A,
which amendment shall have the minimum economic effect necessary and be
reasonably determined in good faith by the Company and Employee.
(i)    Counsel
BY EXECUTING THIS AGREEMENT, EMPLOYEE ACKNOWLEDGES HE HAS CAREFULLY READ THE
TERMS OF THIS AGREEMENT AND HAS HAD THE OPPORTUNITY TO BE ADVISED BY LEGAL
COUNSEL OF HIS CHOICE.



--------------------------------------------------------------------------------



    
Execution Date:
June 24, 2013
Employee:
Brian Olson
Position:
Chief Executive Officer
Annual Salary:
$400,000

    
COMPANY:
Quantum Fuel Systems Technologies Worldwide, Inc.
 
By:
/s/ Bradley Timon



EMPLOYEE:


 


/s/ W. Brian Olson
 
Name:
W. Brian Olson
 
Address:
25242 Arctic Ocean Drive, Lake Forest, CA 92630







                









--------------------------------------------------------------------------------



 
Schedule A – Duties and Responsibilities
 


It is the responsibility of the Chief Executive Officer, inter alia, to:


(a)
develop, facilitate, and manage strategic planning within the company leadership
with the goal to establish proposals for consideration by the Board.



(b)
manage the business and affairs of the Company within the guidelines established
by the Board and report to the Board of Directors;



(c)
recommend to the Board strategic directions for the Company’s business, and when
approved by the Board, implement the corresponding strategic, business and
operational plans;



(d)
direct and monitor the activities of the Company in a manner such that agreed
upon targets are met and such that the assets of the Company are safeguarded and
optimized in the best interests of all the shareholders;



(e)
develop and implement operational policies to guide the Company within the
limits prescribed by the Company’s By-Laws and the framework of the strategic
directions adopted by the Board;



(f)
develop and recommend top-level organizational structure and staffing to the
Board and direct the implementation of the Board’s decisions in this regard;



(g)
develop and seek the Board’s concurrence for plans for management development
and succession in all key positions and then implement such plans;



(h)
manage and oversee the required interfaces between the Company and its
shareholders, the investment community, media, governments and their agencies,
employees and the general public;



(i)
meet regularly and as required with the Chairman and other Board members to
ensure that they are provided in a timely manner with all information and access
to management necessary to permit the Board to fulfill its statutory and other
obligations; and



(j)
direct the activities of the General Counsel and Corporate Secretary; and



(k)
ensure that the work carried out by the Company and its subsidiaries is
performed safely, and is of a quality which complies with the Company’s health
and safety, and quality management policies and procedures.







This list is not inclusive. Any additional duties will not be inconsistent with
the employee’s position.



--------------------------------------------------------------------------------







Schedule B – Supplemental Compensation and Benefits


Bonus Entitlements:


Employee will be eligible to participate in the Company bonus program.
Employee’s annual bonus eligibility will be up to 100% of base salary. Bonus
criteria will be set annually by Company and the terms of the bonus plan,
including the percentages set out above, may be modified by Company at its
discretion.




Other Supplemental Benefits:


RESTRICTED STOCK AND EMPLOYEE STOCK OPTIONS: Employee will be eligible for
rewards under the company Stock Option Plan as is and may be determined by the
board of Directors from time to time


ADDITIONAL BENEFITS. It is the intent of Quantum’s Board of Directors to provide
for the CEO/President position additional executive benefits to be entirely paid
for at company expense. These benefits are in recognition of the effort, focus
and energy necessary to carry the responsibilities of this position to greater
future success.  These additional executive benefits would currently include (1)
a company paid term life insurance policy with a face value of $ 1,000,000 to be
paid to the executives beneficiaries should a death of this individual occur,
and (2) a long term disability policy to protect against any future disability
to this same executive. It is the intent of the Board of Directors of Quantum to
have these be a company paid benefit, with a gross up amount of compensation
paid to this individual to cover any incidental tax that may be rendered upon
them for receipt of these benefits.


Four (4) weeks of paid vacation each calendar year, pro rated on a daily basis
for any period of the Term which is less than a full calendar year.
A car allowance of one thousand ($1,000) per month;
    



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





Schedule C – Prior Inventions




None

